EXHIBIT 10.1

 
 
$43,160,000
Peninsula Ports Authority of Virginia
Coal Terminal Revenue Refunding Bonds
(Dominion Terminal Associates Project—Brink’s Issue)
Series 2003
 
Bond Purchase Agreement
 
Dated September 17, 2003
 
Peninsula Ports Authority of Virginia
21 Enterprise Parkway
Suite 200
Hampton, Virginia 23666
Attention:  Chairman
 
Dominion Terminal Associates
P.O. Box 967A
Newport News, Virginia 23607
Attention:  President
 
Pittston Coal Terminal Corporation
c/o The Brink’s Company
1801 Bayberry Court
Richmond, Virginia 23226
Attention:  Treasurer and General Counsel
 
The Brink’s Company
1801 Bayberry Court
Richmond, Virginia 23226
Attention:  Treasurer and General Counsel
 
Ladies and Gentlemen:
 
Banc of America Securities LLC (the “Underwriter”), offers to enter into the
following agreement with Dominion Terminal Associates (the “Partnership”),
Pittston Coal Terminal Corporation (“Pittston”), The Brink’s Company (the
“Parent Company”), and Peninsula Ports Authority of Virginia (the “Issuer”),
which, upon the acceptance by the Partnership, Pittston, the Parent Company and
the Issuer of this offer, will be binding upon the Partnership, Pittston, the
Parent Company and the Issuer and, subject to the terms and conditions set forth
herein, upon the Underwriter.  Terms not otherwise defined herein shall have the
same meanings assigned to such terms in the Indenture hereinafter referred to.
 
This offer is made subject to acceptance by the Partnership, Pittston, the
Parent Company and the Issuer on or before 5:00 p.m., eastern time, on the date
hereof.
 

 

--------------------------------------------------------------------------------

 

The Partnership consists of various companies (the “Companies”).  The internal
affairs of the Partnership are governed by a Second Amended and Restated
Consortium Agreement dated as of July 1, 1987, as amended by a First Amendment
thereto dated as of March 31, 1989, a Second Amendment thereto dated as of
September 30, 1989, a Third Amendment thereto dated as of September 11, 1990, a
Fourth Amendment thereto dated as of November 15, 1992, a Fifth Amendment
thereto dated as of December 31, 2001, a Sixth Amendment thereto dated as of
June 30, 2003, a Seventh Amendment thereto dated as of June 30, 2003, and an
Eighth Amendment thereto dated as of August 15, 2003 (as amended, the
“Consortium Agreement”).
 
Section 1.             Purchase and Sale of the Bonds.  (a)  Upon the terms and
conditions and upon the basis of the respective representations, warranties and
covenants herein, the Underwriter hereby agrees to purchase from the Issuer, and
the Issuer hereby agrees to sell to the Underwriter, $43,160,000 aggregate
principal amount of the Issuer’s Coal Terminal Revenue Refunding Bonds (Dominion
Terminal Associates Project—Brink’s Issue) Series 2003 (the “Bonds”), bearing
interest as described in the Official Statement (as defined below), at the
purchase price of 100% of the principal amount thereof.  The obligations of the
Issuer to sell, and of the Underwriter to purchase hereunder, are with respect
to all (but not less than all) of the Bonds.
 
(b)           The Bonds shall be substantially as described in the Official
Statement dated the date hereof (including the cover page thereof and Appendices
thereto, as it may be amended or supplemented from time to time, the “Official
Statement”).  The Bonds will be issued pursuant to an Indenture of Trust dated
as of September 1, 2003 (the “Indenture”) between the Issuer and Wachovia Bank,
National Association, as trustee (the “Trustee”), to provide funds for the
refunding of the Issuer’s Coal Terminal Revenue Refunding Bonds (Dominion
Terminal Associates Project) Series 1992 (the “Prior Bonds”).  The Issuer and
the Partnership will enter into a Loan Agreement dated as of September 1, 2003
(the “Loan Agreement”) providing for payments by the Partnership in amounts
sufficient to pay the principal of and premium, if any, and interest on the
Bonds.  The Bonds will be secured by an assignment by the Issuer to the Trustee
of amounts payable by the Partnership pursuant to the Loan Agreement.  Pittston
will agree to make payments to the Partnership of amounts sufficient to enable
it to pay the principal of and premium, if any, and interest on the bonds (“Debt
Service”) pursuant to an Amended and Restated Throughput and Handling Agreement
dated as of July 1, 1987, as amended by a First Amendment thereto dated as of
September 30, 1989, a Second Amendment thereto dated as of September 11, 1990, a
Third Amendment thereto dated as of November 15, 1992, a Fourth Amendment
thereto dated as of June 2, 1994, a Fourth Amendment thereto dated as of June
30, 2003, a Fifth Amendment thereto dated as of June 30, 2003, and a Sixth
Amendment thereto dated as of August 15, 2003 (as amended, the “Throughput
Agreement”) among Pittston, the Companies and the Partnership. Payment of Debt
Service will be guaranteed by the Parent Company to the Trustee, for the benefit
of the Bondholders, pursuant to a Parent Company Guaranty Agreement dated as of
September 1, 2003 (the “Parent Company Guaranty”) between the Parent Company and
the Trustee. Pursuant to an Assignment dated as of September 1, 2003 (the
“Assignment”), among the Partnership, Pittston and the Trustee, the Partnership
will assign to the Trustee all of its right, title and interest in and to the
payments of Debt Service to be made by Pittston under the Throughput Agreement.
The Parent Company will enter into a Continuing Disclosure Undertaking (the
“Undertaking”) for the benefit of the beneficial owners of the Bonds to provide
certain information annually and to provide notice of certain events to certain
 

 
2

--------------------------------------------------------------------------------

 

information repositories pursuant to the requirements of Section (b)(5) of Rule
15c2-12 adopted by the SEC under the Securities Exchange Act of 1934, as amended
(the “1934 Act”).
 
Section 2.             Approval of Official Statement and Other Documents.  On
or before the Closing, the Issuer and the Partnership shall deliver to the
Underwriter such reasonable number of copies of the Official Statement as the
Underwriter shall request.  The Issuer and the Partnership authorize and approve
the Official Statement and consent to the use by the Underwriter of the Official
Statement.  The Partnership and the Issuer have authorized or approved or will
authorize or approve the Indenture, the Bonds, the Loan Agreement, the Parent
Company Guaranty, each with such changes made prior to Closing as may be
approved by the Issuer, the Partnership and the Underwriter.  The Issuer and the
Partnership ratify and consent to the use by the Underwriter of the Preliminary
Official Statement dated August 29, 2003 (including the cover page thereof and
Appendices A and B thereto) in connection with the offering of the Bonds prior
to the date hereof, which the Issuer and the Partnership deemed final as of its
date within the meaning of Rule 15c2-12 of the Securities and Exchange
Commission (“Rule 15c2-12”).
 
Section 3.             Representations, Warranties and Covenants of the
Partnership, Pittston and the Parent Company.  (a)  The Partnership represents
and warrants to and covenants with the Underwriter that:
 
(i)           This Agreement, the Loan Agreement, the Assignment, the Fifth
Supplemental Lease (the “Partnership Documents”) have been duly authorized,
executed and delivered by the Partnership and, assuming the due authorization,
execution and delivery by the other parties hereto, constitute valid and binding
agreements of the Partnership enforceable against the Partnership in accordance
with their terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and to the availability of equitable remedies), except as rights to
indemnity under this Agreement may be limited by applicable law, including
federal and state securities laws.
 
(ii)           Any writing furnished by the Partnership to the Underwriter or
Bond Counsel will not contain a materially false or misleading statement of
fact.
 
Any certificate signed by any official of the Partnership and delivered to the
Underwriter shall be deemed a representation and warranty by the Partnership to
the Underwriter as to statements made therein.
 
(b)          The Parent Company and Pittston represent to and agree with the
Issuer, the Partnership and the Underwriter as follows:
 
(i)           the Official Statement (except for the information under the
heading “Underwriting”) does not, and the related Preliminary Official Statement
(except for the information under the heading “Underwriting”) as of its date did
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made in them, in the light of the
circumstances under which they were made, not misleading. The Parent Company and
Pittston each consents to the use by the Underwriter of the Official
 

 
3

--------------------------------------------------------------------------------

 

Statement insofar as it relates to each of them in connection with the sale and
distribution of the Bonds and confirms that it has similarly consented to the
use of the Preliminary Official Statement for such purpose before the
availability of the Official Statement. Pittston and the Parent Company deem the
Official Statement “final” within the meaning of Rule 15c2-12 under the
Securities Exchange Act of 1934.
 
(ii)           (1)           This Agreement, the Parent Company Guaranty and the
Undertaking (the “Parent Company Documents”) have been duly authorized, executed
and delivered by the Parent Company and, assuming the due authorization,
execution and delivery by the other parties hereto, constitute valid and binding
agreements of the Parent Company enforceable against the Parent Company in
accordance with their terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and to the availability of equitable remedies),
except as rights to indemnity under this Agreement may be limited by applicable
law, including federal and state securities laws.  (2)  This Agreement, the
Throughput Agreement and the Assignment (the “Pittston Documents”) have been
duly authorized, executed and delivered by Pittston and, assuming the due
authorization, execution and delivery by the other parties hereto, constitute
valid and binding agreements of the Pittston enforceable against Pittston in
accordance with their terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and to the availability of equitable remedies),
except as rights to indemnity under this Agreement may be limited by applicable
law, including federal and state securities laws.
 
(iii)           Any writing furnished by the Parent Company or Pittston to the
Underwriter or Bond Counsel in connection with the sale of the Bonds will not
contain a materially false or misleading statement of fact.
 
(iv)           From the date hereof until the earlier of (i) 90 days from the
end of the underwriting period or (ii) the time when the Official Statement is
available to any person from a Nationally Recognized Municipal Securities
Information Repository (“NRMSIR”) which has been so designated by the Securities
and Exchange Commission pursuant to Rule 15c2-l2 under 1934 Act (but in no case
less than 25 days following the end of the underwriting period) if any event
occurs as a result of which it is necessary to amend or supplement the Official
Statement, in order to make the statements in it not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made in it, in the light of the circumstances when the
Official Statement is delivered to a purchaser, not misleading, the Parent
Company and Pittston, at their expense, will prepare and furnish to the
Underwriter (and will file or cause the same to be filed with each NRMSIR having
the Official Statement on file and will mail or cause the same to be mailed to
each record owner of the Bonds) amendments or supplements to the Official
Statement so that the statements made in it, in the light of the circumstances
when it is amended or supplemented, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
in it not misleading.
 
(v)           The Parent Company agrees to pay the Underwriter a fee of $323,700
in connection with the Underwriter’s offering of the Bonds.  The Parent Company
may presume for purposes of this Section 3 that the underwriting period for the
Bonds will end on the date of
 

 
4

--------------------------------------------------------------------------------

 

issuance and delivery thereof unless the Parent Company is otherwise notified in
writing at the Closing by the Underwriter.
 
Any certificate signed by any official of the Parent Company or Pittston and
delivered to the Underwriter shall be deemed a representation and warranty by
the Parent Company or Pittston to the Underwriter as to statements made therein.
 
Section 4.             Representations, Warranties and Covenants of the
Issuer.  The Issuer represents and warrants to and covenants with the
Underwriter that:
 
(a)           The Issuer is a body politic and corporate and a political
subdivision of the Commonwealth of Virginia (the “Commonwealth”) duly organized,
operating and existing under the provisions of Chapter 46 of the Acts of
Assembly of 1952 of the Commonwealth, as amended, and has full legal right,
power and authority (1) to adopt the resolution (the “Authorizing Resolution”)
authorizing the issuance, sale and delivery of the Bonds and the Issuer’s
execution and delivery of the Indenture, the Loan Agreement, the Official
Statement and this Agreement, (2) to issue, sell and deliver the Bonds to the
Underwriter upon the terms set forth in this Agreement and the Official
Statement and (3) otherwise to carry out its part of the transactions
contemplated by the Fifth Supplemental Lease, the Indenture, the Loan Agreement,
the Official Statement and this Agreement.
 
(b)           The Issuer has duly adopted the Authorizing Resolution and has
duly authorized (1) the execution and delivery by the Issuer of the Fifth
Supplemental Lease, the Indenture, the Loan Agreement, the Official Statement
and this Agreement and performance of its obligations in them, (2) the issuance,
sale and delivery of the Bonds upon the terms set forth in this Agreement, (3)
the distribution of the Preliminary Official Statement and the Official
Statement in connection with the sale of the Bonds and (4) the taking of all
action required of the Issuer to carry out its part of the transactions
contemplated by the Fifth Supplemental Lease, the Indenture, the Loan Agreement,
the Official Statement and this Agreement.
 
(c)           The Authorizing Resolution constitutes the legal, valid and
binding action of the Issuer, and the Fifth Supplemental Lease, the Indenture,
the Loan Agreement and this Agreement, when executed and delivered by the other
parties to them, will constitute legal, valid and binding special, limited
obligations of the Issuer enforceable against it in accordance with their terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
to the availability of equitable remedies), except as rights to indemnity under
this Agreement may be limited by applicable law, including federal and state
securities laws
 
(d)           When authenticated and delivered to and paid for by the
Underwriter in accordance with this Agreement the Bonds will be duly authorized,
executed, issued and delivered and will constitute legal, valid and binding
special, limited obligations of the Issuer enforceable against it in accordance
with their terms.
 
(e)           The execution, delivery and performance by the Issuer of the
Bonds, the Fifth Supplemental Lease, the Indenture, the Loan Agreement and this
Agreement will not conflict with or result in a breach or violation of, or
constitute a default under, the rules of procedure of
 

 
5

--------------------------------------------------------------------------------

 

the Issuer, or any indenture, mortgage, deed of trust, agreement or instrument
to which the Issuer is a party or by which it or any of its properties is bound,
or any constitutional provision or statute, or any rule, regulation, judgment,
order or decree of any court or governmental agency or body to which the Issuer
is subject, or (except as provided in the Fifth Supplemental Lease and the
granting clause of the Indenture) result in the creation or imposition of any
lien, charge or other security interest or encumbrance on any of its properties.
 
(f)           The Issuer has complied with all provisions of the laws of the
commonwealth in connection with the transactions contemplated to be performed by
it under the Bonds, the Fifth Supplemental Lease, the Indenture, the Loan
Agreement and this Agreement (the “Issuer Documents”).
 
(g)           Except as may be required under blue sky or other securities laws
of any state, no action by any governmental or regulatory authority of the
commonwealth having jurisdiction over the Issuer that has not been obtained is
required for the sale of the Bonds or the consummation by the Issuer of the
other transactions contemplated to be performed by it under the Bonds, the Fifth
Supplemental Lease, the Indenture, the Loan Agreement, this Agreement and the
Official Statement; provided that no representation is made by the Issuer with
respect to compliance with filing, registration or any other requirements under
Federal securities laws applicable to the sale of the Bonds.
 
(h)           There is no action, suit, proceeding or investigation before or by
any court or governmental agency or body pending or, to the best knowledge of
the Issuer, threatened against or affecting the Issuer to restrain or enjoin the
issuance, sale or delivery of the Bonds or collection of payments under the Loan
Agreement, contesting or affecting the validity of the Authorizing Resolution,
the Bonds, the Fifth Supplemental Lease, the Indenture, the Loan Agreement or
this Agreement, contesting the power of the Issuer to enter into or perform its
obligations under any of the foregoing or in which an unfavorable outcome would
otherwise adversely affect the transactions contemplated by the Fifth
Supplemental Lease, the Indenture, the Loan Agreement, this Agreement or the
Official Statement or the validity of those documents, the Authorizing
Resolution, the Bonds or the exemption of interest on the Bonds from Federal and
Commonwealth income taxation.
 
(i)            The Issuer will not take or omit to take any action over which it
exercises control that might result in the loss of the exemption of interest on
the Bonds from Federal or Commonwealth income taxation.
 
(j)            The information under “The Issuer” in the Preliminary Official
Statement as of its date did not, and such information in the Official Statement
does not, and at the Closing date will not, contain any untrue or misleading
statements of a material fact or omit to state any material fact necessary to
make the statements contained therein, in the light of the circumstances under
which they were or are made, not misleading.
 
(k)           The Issuer will cooperate with the Underwriter and its counsel in
endeavoring to qualify the Bonds for offering and sale under the securities or
blue sky laws of such jurisdictions of the United States as the Underwriter may
request, but the Issuer will not be required to
 

 
6

--------------------------------------------------------------------------------

 

execute a consent to service of process or qualify to do business in any
jurisdiction. The Parent Company will pay the expenses of any action under this
paragraph.
 
(l)            Neither the Issuer nor anyone acting in its behalf has, directly
or indirectly, offered the Bonds or any similar securities of the Issuer
relating in any way to the coal terminal facilities described in the Official
Statement (the “Project”) for sale to, or solicited any offer to buy the same
from, anyone other than the Underwriter.
 
(m)          The Issuer will apply the proceeds from the sale of the Bonds as
specified in the Indenture and the Loan Agreement.  So long as any of the Bonds
remain outstanding and except as may be authorized by the Indenture, the Issuer
will not issue or sell any bonds or obligations, other than the Bonds, the
principal of or premium, if any, or interest on which will be payable from the
property described in the granting clause of the Indenture.
 
(n)           The Issuer will cooperate with the Underwriter and its counsel in
applying for and securing a rating on the Bonds by Standard & Poor’s Corporation
(“S&P”) and the Issuer agrees that this obligation will continue until such
rating on the Bonds is secured. The Parent Company will pay the expenses of any
action taken under this paragraph.
 
(o)           Any writing furnished by the Issuer to the Underwriters or
McGuireWoods LLP, Bond counsel, will not contain a materially false or
misleading statement of fact.
 
Any certificate signed by any official of the Issuer and delivered to the
Underwriter shall be deemed a representation and warranty by the Issuer to the
Underwriter as to statements made therein.
 
Section 5.             Closing.  On or prior to 11:00 a.m., Eastern time, on
September 4, 2003, at the offices of McGuireWoods LLP, McLean, Virginia, or at
such other time or such other date or such other place as shall have been
mutually agreed upon by the Partnership, the Issuer and the Underwriter, the
Issuer will deliver, or cause to be delivered, to the Underwriter, the Bonds in
definitive form duly executed by the Issuer and authenticated by the Trustee,
and the Underwriter will accept such delivery and pay the purchase price of the
Bonds, subject to the provisions hereof including, without limitation, Section 7
hereof.   Payment of the purchase price for the Bonds by the Underwriter will be
made by wire transfer in immediately available funds, payable to the Trustee, as
provided in the Indenture, or by such other means as is acceptable to the
Issuer, the Partnership, the Underwriter and the Trustee.  The above described
payment and delivery is herein called the “Closing.”
 
The Bonds will be delivered as one fully registered bond registered in the name
of Cede & Co. and will be available for checking by the Underwriter not less
than one business day prior to the Closing at The Depository Trust Company
(“DTC”) or its agent in New York, New York.
 
It is anticipated that a CUSIP identification number will be printed on the
Bonds, but neither the failure to print such number on any Bond nor any error in
the printing of such number shall constitute cause for a failure or refusal by
the Underwriter to accept delivery of and pay for any Bonds.  The Issuer and the
Partnership will cooperate with the Underwriter to obtain the CUSIP number.
 

 
7

--------------------------------------------------------------------------------

 

Section 6.             Termination of Bond Purchase Agreement.  The Underwriter
shall have the right to cancel its obligation to purchase the Bonds if, on or
after the date hereof and on or before the date of Closing:  (i) (a) legislation
shall be enacted by the House of Representatives or the Senate of the Congress
of the United States, or recommended by the President of the United States to
the Congress of the United States for passage, or favorably reported for passage
to either the House of Representatives or the Senate by any committee of either
body to which such legislation has been referred for consideration, (b) a
decision shall be entered by a court established under Article III of the
Constitution of the United States, or the Tax Court of the United States, or (c)
a ruling, regulation or order of the Treasury Department of the United States or
the Internal Revenue Service shall be made or proposed, which has the purpose or
effect of including the interest on the Bonds in the gross income of the owners
of the Bonds for federal income tax purposes; (ii) legislation shall be enacted,
or actively considered for enactment by the United States Congress, or a
decision by a court of the United States shall be rendered, or a ruling or
regulation by the Securities and Exchange Commission or other governmental
agency having jurisdiction of the subject matter shall be made or proposed, the
effect of which is that (A) the Bonds, or any other “security” as defined in the
Securities Act of 1933, as amended and as then in effect (the “Securities Act”),
relating to the Bonds, are not exempt from the registration, qualification or
other requirements of the Securities Act or the Exchange Act, or (B) the
Indenture is not exempt from the registration, qualification or other
requirements of the Trust Indenture Act of 1939, as amended and as then in
effect (the “Trust Indenture Act’); (iii) a stop order, ruling or regulation by
the Securities and Exchange Commission shall be issued or made, the effect of
which is that the issuance, offering or sale of the Bonds, as contemplated
herein or in the Official Statement, is or would be in violation of any
provision of the Securities Act, the Exchange Act, the Trust Indenture Act, or
other federal law; (iv) there shall occur any event which in the reasonable
judgment of the Underwriter either (A) makes untrue or incorrect in any material
respect any statement or information contained in the Official Statement or (B)
is not reflected in the Official Statement but should be reflected therein in
order to make the statements and information contained therein not misleading in
any material respect and, in either case, the Partnership or the Issuer refuses
to permit the Official Statement to be supplemented to correct or supply such
statement or information, or the effect of the Official Statement as so
corrected or supplemented is, in the reasonable judgment of the Underwriter, to
materially adversely affect the market for the Bonds or the sale of the Bonds by
the Underwriter at the contemplated offering price; (v) there shall have been an
outbreak or escalation of hostilities or any other insurrection or armed
conflict or any calamity or crisis which, in the reasonable judgment of the
Underwriter, materially adversely affects the market for the Bonds or the sale
of the Bonds by the Underwriter at the contemplated offering price; (vi) there
shall have been a general suspension of trading in securities on the New York
Stock Exchange, the American Stock Exchange, the Pacific Stock Exchange, the
Chicago Board of Trade, or any other major U.S. financial or securities
exchange, maximum or minimum prices not previously in effect shall have been
established on any such exchange, or the daily volume or average prices on any
such exchange shall have significantly changed from the current average daily
volume or level of prices, the effect of any of which on the financial markets
of the United States is, in the reasonable judgment of the Underwriter, to
materially adversely affect the market for the Bonds or the sale of the Bonds by
the Underwriter at the contemplated offering price; (vii) a banking moratorium
shall have been declared by federal, Virginia or New York authorities or a
material disruption in commercial banking or securities settlement or clearance
services shall have
 

 
8

--------------------------------------------------------------------------------

 

occurred; (viii) there shall have occurred any material adverse change in the
affairs of the Partnership or the Issuer or the transactions contemplated by
this Bond Purchase Agreement, the Official Statement, the Partnership Documents,
the Parent Company Documents, the Pittston Documents or the Issuer Documents;
(ix) there shall be any litigation, pending or threatened, which, in the
reasonable judgment of the Underwriter, makes it impracticable or inadvisable to
offer or deliver the Bonds on the terms contemplated by the Official Statement;
or (x) the Indenture, the Official Statement, the Partnership Documents, the
Parent Company Documents, the Pittston Documents and the Issuer Documents are
not executed, approved and delivered.  In the event of any termination of this
Bond Purchase Agreement permitted under this Section 6, there shall be no
liability of any party to this Bond Purchase Agreement to any other party, other
than as provided in Sections 9 and 11.
 
Section 7.             Conditions to the Underwriter’s Obligations.  The
obligations of the Underwriter hereunder shall be subject to the performance by
the Partnership, Pittston, the Parent Company and the Issuer of their
obligations to be performed hereunder at and prior to the Closing and to the
following conditions:
 
(a)           At the time of the Closing, the Official Statement, the
Partnership Documents, the Pittston Documents, the Parent Company Documents and
the Issuer Documents shall be in full force and effect in the form heretofore
approved by the Partnership, Pittston, the Parent Company, the Issuer, the
Trustee and the Underwriter and none of the foregoing documents shall have been
amended, modified or supplemented from the forms thereof as of the date hereof,
except as may have been approved by the Underwriter, the Closing in all events,
however, to be deemed such approval.
 
(b)           At the Closing, the Bonds shall be authenticated by the Trustee
and delivered to or as directed by the Underwriter.
 
(c)           At or prior to the Closing, the Underwriter shall receive the
following documents in such number of counterparts as shall be mutually
agreeable to the Underwriter, the Issuer and the Partnership:
 
(1)           The approving opinion of McGuireWoods LLP, Bond Counsel, dated the
date of Closing, substantially in the form attached hereto as Exhibit A;
 
(2)           The supplemental opinion of McGuireWoods LLP, dated the date of
Closing, substantially in the form attached hereto as Exhibit B;
 
(3)           The opinion of Kaufman & Canoles, P.C., Counsel for the Issuer,
dated the date of Closing, substantially in the form attached hereto as Exhibit
C;
 
(4)           The opinion, dated the date of Closing, of McGuireWoods LLP,
counsel for the Partnership, substantially in the form attached hereto as
Exhibit D;
 
(5)           The opinion of Fulbright & Jaworski L.L.P., as Counsel passing
upon certain matters for the Underwriter, dated the date of Closing,
substantially in the form attached hereto as Exhibit E;
 

 
9

--------------------------------------------------------------------------------

 

(6)           Opinions, dated the Closing date, of counsel acceptable to the
Underwriter for Pittston and the Parent Company, in forms reasonably
satisfactory to the Underwriter and its counsel;
 
(7)           A certificate dated the date of Closing and signed by the
President or a Vice-President or the Treasurer or the Assistant Treasurer and
the Secretary or the Assistant Secretary of the Partnership to the effect that
(A) each of the representations and warranties of the Partnership set forth in
Section 3 hereof and in the Partnership Documents shall be accurate as if made
on and as of the date of Closing, and (B) all of the conditions and agreements
required in this Bond Purchase Agreement to be satisfied or performed by the
Partnership at or prior to the date of Closing shall have been satisfied or
performed in the manner and with the effect contemplated herein;
 
(8)           A certificate dated the date of Closing and signed by the
President or a Vice-President or the Treasurer or the Assistant Treasurer and
the Secretary or the Assistant Secretary of Pittston to the effect that (A) each
of the representations and warranties of Pittston set forth in Section 3(b)
hereof and in the Pittston Documents shall be accurate as if made on and as of
the date of Closing, and (B) all of the conditions and agreements required in
this Bond Purchase Agreement to be satisfied or performed by Pittston at or
prior to the date of Closing shall have been satisfied or performed in the
manner and with the effect contemplated herein;
 
(9)           A certificate dated the date of Closing and signed by the
President or a Vice-President or the Treasurer or the Assistant Treasurer and
the Secretary or the Assistant Secretary of the Parent Company to the effect
that (A) each of the representations and warranties of the Parent Company set
forth in Section 3(b) hereof and in the Parent Company Documents shall be
accurate as if made on and as of the date of Closing, (B) all of the conditions
and agreements required in this Bond Purchase Agreement to be satisfied or
performed by the Parent Company at or prior to the date of Closing shall have
been satisfied or performed in the manner and with the effect contemplated
herein, and (C) as of the date of Closing, there has been no material adverse
change (not in the ordinary course of business) in the condition of the Parent
Company and its subsidiaries, taken as a whole, from that set forth in or
contemplated by the Official Statement;
 
(10)           A certificate dated the date of Closing and signed by the
Chairman and the Secretary of the Issuer to the effect that (A) each of the
representations and warranties of the Issuer set forth in Section 4 hereof and
in the Issuer Documents shall be accurate as if made on and as of the date of
Closing, and (B) all of the conditions and agreements required in this Bond
Purchase Agreement to be satisfied or performed by the Issuer at or prior to the
date of Closing shall have been satisfied or performed in the manner and with
the effect contemplated herein;
 
(11)           A certificate of a duly authorized officer of the Trustee, as to
the due execution of the Indenture, the Parent Company Guaranty and the
Assignment by the Trustee and the due authentication and delivery of the Bonds
by the Trustee, in form and substance satisfactory to the Underwriter;
 

 
10

--------------------------------------------------------------------------------

 

(12)           Letters from Moody’s Investors Service (“Moody’s) and Standard &
Poor’s (“S&P”) confirming that the ratings issued and in effect on the Bonds is
“Baa3” by Moody’s and “BBB” by S&P;
 
(13)           Such additional opinions, certificates, proceedings, instruments
and other documents as the Underwriter may reasonably request in connection with
the transactions contemplated by this Bond Purchase Agreement.
 
(d)           At or prior to the Closing, the Underwriter shall receive the
underwriting fee from the Parent Company as provided in Section 3(b)(v) hereof.
 
Section 8.             Nonsatisfaction of Conditions.  If any of the conditions
to the obligations of the Underwriter contained in Section 7 or elsewhere in
this Bond Purchase Agreement shall not have been satisfied when and as required
herein, all obligations of the Underwriter hereunder may be terminated by the
Underwriter at, or at any time prior to, the Closing by written notice to the
Partnership and the Issuer.
 
Section 9.             Indemnification.  (a)  The Parent Company will indemnify
and hold harmless the Underwriter, each of its directors, officers and employees
and each person who controls the Underwriter within the meaning of Section 15 of
the Securities Act (any such person being herein in this paragraph (a) sometimes
called an “Indemnified Party”), against all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject under any statute or at law or in equity or otherwise, and will
reimburse any such Indemnified Party for any legal or other expenses incurred by
it in connection with investigating any claims against it and defending any
actions, insofar as such losses, claims, damages, liabilities or actions arise
out of or are based upon (1) an allegation or determination that the Bonds or
the obligations of the Issuer under the Indenture, the obligations of the
Partnership under the Loan Agreement, the obligations of Pittston under the
Thoughput Agreement or the obligations of the Parent Company under the Parent
Company Guaranty, should have been registered under the Securities Act or the
Exchange Act or the Indenture should have been qualified under the Trust
Indenture Act, or (2) any untrue statement, or alleged untrue statement, of a
material fact contained in the Official Statement or any amendment or supplement
to the Official Statement or the omission or alleged omission to state in them a
material fact necessary to make the statements in them not misleading, except a
statement or omission under the heading “UNDERWRITING.” The Parent Company shall
not be liable under this paragraph if the person asserting any such loss, claim,
damage or liability purchased Bonds from the Underwriter, if delivery to such
person of the Official Statement or any amendment of or supplement to the
Official Statement would have been a valid defense to the action from which such
loss, claim, damage or liability arose and if the Official Statement, amendment
or supplement was not delivered to such person by or on behalf of the
Underwriter.  This indemnity agreement will not limit any other liability the
Parent Company may otherwise have to any such Indemnified Party.
 
(b)           The Parent Company will indemnify and hold harmless the Issuer,
each of its officials and employees and each person who controls the Issuer
within the meaning of Section 15 of the Securities Act (any such person being
herein in this paragraph (b) sometimes called an “Indemnified Party”), against
all losses, claims, damages or liabilities, joint or several, to which such
Indemnified Party may become subject under any statute or at law or in equity or
otherwise,
 

 
11

--------------------------------------------------------------------------------

 

and will reimburse any such Indemnified Party for any legal or other expenses
incurred by it in connection with investigating any claims against it and
defending any actions, insofar as such losses, claims, damages, liabilities or
actions arise out of or are based upon (1) an allegation or determination that
the Bonds or the obligations of the Issuer under the Indenture, the obligations
of the Partnership under the Loan Agreement, the obligations of Pittston under
the Thoughput Agreement or the obligations of the Parent Company under the
Parent Company Guaranty, should have been registered under the Securities Act or
the Exchange Act or the Indenture should have been qualified under the Trust
Indenture Act, or (2) any untrue statement, or alleged untrue statement, of a
material fact contained in the Official Statement or any amendment or supplement
to the Official Statement or the omission or alleged omission to state in them a
material fact necessary to make the statements in them not misleading; provided,
however, that the Parent Company shall not be liable in any such case to the
Issuer to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in the Official Statement or any such amendment or
supplement in reliance upon and in conformity with written information furnished
by the Issuer expressly for use therein.
 
(c)           The Underwriter will indemnify and hold harmless the Issuer, the
Partnership, Pittston and the Parent Company, each of their members,
commissioners, directors, officers, officials and employees and each person who
controls any of them within the meaning of Section 15 of the Securities Act (for
purposes of this paragraph (c), an “Indemnified Party”) against all losses,
damages or liabilities, joint or several, to which such Indemnified Party may
become subject under any statute or at law or in equity or otherwise, and will
reimburse any such Indemnified Party for any legal or other expenses incurred by
it in connection with defending any actions, insofar as such losses, damages,
liabilities or actions arise out of or are based upon any untrue statement of a
material fact contained in the Official Statement or any amendment or supplement
to the Official Statement or the omission to state in them a material fact
necessary to make the statements in them not misleading, but only with reference
to written information relating to the Underwriter furnished by the Underwriter
specifically for use in the preparation of the documents referred to in the
foregoing indemnity.  The Issuer, the Partnership, Pittston and the Parent
Company acknowledge that the statements in the Official Statement under the
heading “UNDERWRITING” constitute the only information furnished in writing by
or on behalf of the Underwriter for inclusion in the Official Statement and the
Underwriter confirm that such statements are correct.
 
(d)           An Indemnified Party (as defined in paragraph (a), (b) or (c) of
this Section 9) will, promptly after receiving notice of the commencement of any
action against such Indemnified Party in respect of which indemnification may be
sought against the Parent Company or the Underwriter, as the case may be (in any
case the “Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement of the action.  Failure of the Indemnified Party to give such
notice will reduce the liability of the Indemnifying Party under this indemnity
agreement by the amount of the damages attributable to the failure to give the
notice; but the failure will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party otherwise than under the
indemnity agreement in this Section.  If such action is brought against an
Indemnified Party and such Indemnified Party notifies the Indemnifying Party of
its commencement, the Indemnifying Party may, or if so requested by the
Indemnified Party shall, participate in it or assume its defense, with counsel
reasonably
 

 
12

--------------------------------------------------------------------------------

 

satisfactory to the Indemnified Party, and after notice from the Indemnifying
Party to the Indemnified Party that it will not be liable to the Indemnified
Party under this Section for any legal or other expenses subsequently incurred
by such Indemnified Party, the Indemnifying Party may participate at its own
expense in the defense of the action.  If the Indemnifying Party does not employ
counsel to have charge of the defense or if any Indemnified Party reasonably
concludes that there may be defenses available to it or them which are different
from or in addition to those available to the Indemnifying Party (in which case
the Indemnifying Party will not have the right to direct the defense of such
action on behalf of such Indemnified Party), legal and other expenses incurred
by such Indemnified Party will be paid by the Indemnifying Party.  Any
obligation under this Section of an Indemnifying Party to reimburse an
Indemnified Party for expenses includes the obligation to make advances to the
Indemnified Party to cover such expenses in reasonable amounts and at reasonable
periodic intervals not more often than monthly as requested by the Indemnified
Party.  An Indemnifying Party shall not be liable for any settlement of any
proceeding affected without its written consent but if settled with such consent
or if there be a final judgment for the plaintiff, an Indemnifying Party shall
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment.
 
(e)           In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in paragraph (a) of this
Section is due in accordance with its terms but is for any reason held by a
court to be unavailable from the Parent Company on grounds of policy or
otherwise, the Parent Company and the Underwriter shall contribute to the total
losses, claims, damages and liabilities (including legal or other expenses of
investigation or defense) to which they may be subject in such proportion so
that the Underwriter is responsible for the percentage that the underwriting fee
is of the sum of such fee and the purchase price of the Bonds specified in
Section l and the Parent Company is responsible for the balance.  However, in no
case will the Underwriter be responsible for any amounts in the aggregate in
excess of the underwriting fee, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11 (f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 9(e) each person who
controls either of the Underwriter within the meaning of Section 15 of the
Securities Act will have the same rights to contribution as the Underwriter, and
each person who controls the Parent Company within the meaning of the Securities
Act and each officer and each director of the Parent Company will have the same
rights to contribution as the Parent Company, subject to the foregoing
sentence.  Any party entitled to contribution will, promptly after receiving
notice of commencement of any action, suit or proceeding against such party in
respect of which a claim for contribution may be made under this paragraph,
notify each party from whom contribution may be sought, but the omission to
notify such party shall not relieve any party from whom contribution may be
sought from any other obligation it may have otherwise than under this
paragraph.
 
(f)           No right or remedy granted in this Section 9 is intended to limit
a party’s access to the courts to pursue other rights or remedies provided by
law or in equity.
 
Section 10.           Survival of Indemnities, Representations, Warranties,
Etc.  The indemnities, covenants, agreements, representations, warranties and
other statements of the Issuer, the Underwriter, the Partnership, Pittston and
the Parent Company, as set forth in this Bond Purchase
 

 
13

--------------------------------------------------------------------------------

 

Agreement or made by any of them pursuant to this Bond Purchase Agreement, shall
remain in full force and effect, regardless of any investigation made by or on
behalf of the Issuer, the Underwriter, the Partnership, Pittston, the Parent
Company or any of their officers or directors or any controlling person, and
shall survive delivery of and payment for the Bonds.  The obligations of the
Partnership under Section 9 hereof shall survive any termination of this Bond
Purchase Agreement by the Underwriter pursuant to its terms.
 
Section 11.          Expenses.  The Parent Company shall pay any reasonable
expenses incident to the performance of the obligations hereunder including but
not limited to: (i) the cost of the preparation and printing of the Indenture,
the Loan Agreement, the Parent Company Guaranty, this Bond Purchase Agreement
and the Continuing Disclosure Undertaking, together with a reasonable number of
copies thereof; (ii) the cost of the preparation, printing and delivery of the
Preliminary Official Statement and the Official Statement, together with a
reasonable number of copies thereof; (iii) the cost of the preparation of the
Bonds; (iv) the fees and disbursements of Counsel to the Partnership, Pittston
and the Parent Company and of any other experts or consultants retained by the
Partnership, Pittston or the Parent Company or the Underwriter; (v) the fees and
disbursements of Counsel passing upon certain matters for the Underwriter, of
Counsel to the Issuer and of Bond Counsel; (vi) the fees, if any, for Bond
ratings; (vii) the expenses of the Issuer incurred in connection with the
issuance of the Bonds; and (viii) all registration or filing fees and related
costs and expenses incurred in connection with the qualification of the Bonds
under state security (or “blue sky”) laws and the preparation and printing of a
blue sky survey and legal investment memorandum relating to the Bonds.  The
Parent Company may pay such expenses from the proceeds of the Bonds to the
extent legally permissible and which will not adversely affect the exclusion
from federal gross income of interest on the Bonds.
 
Section 12.           Representation by Counsel.  It is understood by the
parties hereto that, in connection with the transactions described herein, the
Issuer will be represented by Kaufman & Canoles, P.C., that the Partnership will
be represented by McGuireWoods LLP, that Pittston will be represented by
in-house counsel, that the Parent Company will be represented by in-house
counsel, and that McGuireWoods LLP will serve as Bond Counsel and Fulbright &
Jaworski L.L.P. will serve as counsel to the Underwriter.
 
Section 13.           Parent Company Liability for Obligations of
Partnership.  The Parent Company acknowledges that it will have sole liability
for any breach of the Partnership’s representations and warranties set forth in
Section 3(a) of this Agreement.  The Underwriter agrees that in the event of a
breach of any representation and warranty made by the Partnership under this
Agreement its recourse shall be against the Parent Company under Section 9
hereof not against the Partnership.
 
Section 14.           Miscellaneous.  (a)  Any notice or other communication to
be given to the Partnership, Pittston, the Parent Company or the Issuer under
this Bond Purchase Agreement shall be deemed given when delivered in person to
their respective addresses set forth on the first page hereof, or when mailed by
first class mail, postage prepaid, and addressed to such addresses, or when
confirmation is received by the sender that any telex, telegram or telecopy to
the Partnership, Pittston, the Parent Company or the Issuer at such address has
been received.  Any notice or other communication to be given to the Underwriter
under this Bond Purchase
 

 
14

--------------------------------------------------------------------------------

 

Agreement shall be deemed given when delivered in person to the address set
forth below, or when mailed by first class mail, postage prepaid and addressed
to such address, or when confirmation is received by the sender that any telex,
telegram or telecopy to the Underwriter at such address has been received by
them, as follows:
 
Banc of America Securities LLC
Bank of America Plaza Building
600 Peachtree Street, N.E.
Atlanta, Georgia 30308-2265
Attention: Municipal Bond Department
Telephone:    (404) 607-5585
Telecopy:      (404) 607-4400
 
(b)           This Bond Purchase Agreement is made solely for the benefit of the
Partnership, the Issuer and the Underwriter (including the successors or assigns
of the Underwriter) and no other person, including any purchaser of the Bonds,
shall acquire or have any right hereunder or by virtue hereof.
 
(c)           This Bond Purchase Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Virginia.
 
(d)           The captions in this Bond Purchase Agreement are for convenience
of reference only and shall not define or limit any of the terms or provisions
hereof.
 

 
15

--------------------------------------------------------------------------------

 

(e)           This Bond Purchase Agreement shall become effective upon the
execution of the acceptance hereof by the Partnership, Pittston, the Parent
Company and the Issuer.
 
Banc of America Securities LLC
 
By: /s/ Brian W. Hill                                                        
Brian W. Hill
Vice President
 
Accepted and agreed to as of
the date first above written:
 
Dominion Terminal Associates
 
By  /s/ Charles E. Brinley                                                  
Charles E. Brinley
Authorized Representative
 
 
Pittston Coal Terminal Corporation
 
By  /s/ James B. Hartough                                                
James B. Hartough
Vice President and Treasurer
 
 
The Brink’s Company
 
By  /s/ James B. Hartough                                                
James B. Hartough
Vice President—Corporate Finance and Treasurer
 
 
Peninsula Ports Authority of Virginia
 
By  /s/ Robert Yancey                                                       
Robert Yancey
Chairman

 
16

--------------------------------------------------------------------------------

 

Exhibit A

 
FORM OF APPROVING OPINION
OF BOND COUNSEL


[Letterhead of McGuireWoods LLP]




[Date of Closing]




Peninsula Ports Authority of Virginia
Hampton, Virginia


$43,160,000
Peninsula Ports Authority of Virginia
Coal Terminal Revenue Refunding Bonds
(Dominion Terminal Associates Project - Brink’s Issue)
Series 2003


Ladies and Gentlemen:


We have served as Bond Counsel in connection with the issuance by the Peninsula
Ports Authority of Virginia (the “Issuer”) of its Coal Terminal Revenue
Refunding Bonds (Dominion Terminal Associates Project - Brink’s Issue), Series
2003 (the “Bonds”), in an aggregate principal amount of $43,160,000. The Bonds
have been issued pursuant to the terms of an Indenture of Trust, dated as of
September 1, 2003 (the “Indenture”), between the Issuer and Wachovia Bank,
National Association, as trustee (the “Trustee”). Unless otherwise indicated,
the capitalized terms used in this opinion have the meanings set forth in the
Indenture.


In connection with our opinion, we have examined the Act, the transcript of the
proceedings with respect to the Bonds, certified copies of documents relating to
the organization of the Issuer, copies of the Indenture, the Loan Agreement, the
Guaranty, the Throughput Agreement and the Assignment (the “Basic Documents”),
and certified copies of proceedings and other papers relating to the issuance
and sale by the Issuer of the Bonds, including the resolution adopted by the
Issuer on August 6, 2003, authorizing the issuance of the Bonds.


The Bonds will be issued as fully registered bonds and will be dated September
1, 2003. The Bonds are payable solely from the funds provided pursuant to the
Indenture. We refer you to the Bonds and the Indenture for a description of the
purposes of and security for the Bonds.


With respect to the organization of the Dominion Terminal Associates (the
“Company”), Pittston Coal Terminal Corporation (“PCTC”), and The Brink’s Company
(the “Guarantor”), the power of the Company, PCTC and the Guarantor to enter
into and perform their obligations under the Basic Documents and other related
agreements to which they are parties, the due authorization, execution and
delivery by the Company, PCTC and the Guarantor of the Basic

 
A-1

--------------------------------------------------------------------------------

 

Documents and other agreements to which they are parties, and the validity and
enforceability of them against the Company, PCTC and the Guarantor we refer you
to the opinions of counsel to the Company, PCTC and the Guarantor dated this
date and addressed to you.


As to questions of fact material to our opinion, we have relied upon
representations of and compliance with covenants by the Company, PCTC, the
Guarantor and the Issuer contained in the Basic Documents, certificates of
public officials furnished to us, and certificates of representatives of the
Company, PCTC, the Guarantor, the Trustee, the Issuer, and other parties,
including, without limitation, representations, covenants, and certifications as
to the use of the proceeds of the Bonds and of certain prior bond issues,
compliance with the arbitrage reporting and rebate requirements, the average
reasonably expected economic life of the Project, and other factual matters
which are relevant to the opinion expressed in paragraph 7, in each case,
without undertaking any independent verification. We have assumed that all
signatures on documents, certificates, and instruments examined by us are
genuine, all documents, certificates, and instruments submitted to us as
originals are authentic, and all documents, certificates, and instruments
submitted to us as copies conform to the originals. In addition, we have assumed
that all documents, certificates, and instruments relating to this financing
have been duly authorized, executed, and delivered by all parties to them other
than the Issuer, and we have further assumed the due organization, existence,
and powers of such other parties other than the Issuer.


Based on the foregoing, we are of the opinion that:


1.           The Issuer is a body politic and corporate and a political
subdivision of the Commonwealth of Virginia duly created under the Act and is
vested with the rights and powers conferred by the Act.


2.           The Issuer has all requisite authority and power under the Act to
issue the Bonds, to enter into and perform its obligations under the Indenture
and the Loan Agreement, and to apply the proceeds from the issuance of the Bonds
as contemplated by the Loan Agreement.


3.           The Bonds have been duly authorized and issued in accordance with
the Act and the Indenture, and, subject to paragraph 6 below, constitute valid
and binding limited obligations of the Issuer, payable as to principal, premium,
if any, and interest solely from the revenues and receipts pledged to such
purpose under the Indenture. The Bonds do not create or constitute a pledge of
the faith and credit or taxing power of the Commonwealth of Virginia or any of
its political subdivisions. Neither the Commonwealth of Virginia nor any of its
political subdivisions, including the Issuer, is obligated to pay the Bonds or
the interest or premium, if any, on them or other costs incident to them except
from the special funds and property pledged for such purpose.


4.           The Indenture and the Loan Agreement have been duly authorized,
executed and delivered by the Issuer, and subject to paragraph 6 below
constitute valid and binding agreements of the Issuer enforceable against the
Issuer in accordance with their terms.


5.           The Issuer’s right, title, and interest in the Loan Agreement have
been assigned to the Trustee, and, subject to paragraph 6 below, such assignment
constitutes a valid and binding

 
A-2

--------------------------------------------------------------------------------

 

assignment by the Issuer, enforceable against the Issuer in accordance with its
terms.


6.           The enforceability of the obligations of the parties under the
Bonds and the Basic Documents may be limited by the provisions of applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws, now or
hereafter in effect, relating to or affecting the enforcement of creditors’
rights. Such obligations are also subject to usual equitable principles, which
may limit the specific enforcement of certain remedies. Certain indemnity and
contribution provisions relating to liabilities under federal and state
securities laws may be limited by applicable law.


7.           Interest on the Bonds is not includable in gross income for the
purposes of Federal income taxes, subject to the qualifications set out below
and assuming continuous compliance with the representations and covenants in the
Company’s Tax Certificate, except for any period of time during which such Bonds
are held by a person who is a “substantial user” of the Project or by a “related
person,” as such terms are used in Section 147(a) of the Internal Revenue Code
of 1986, as amended, and the regulations issued thereunder (the “Code”).


Under the Code, corporations and individuals may be subject to an alternative
minimum tax with respect to interest on the Bonds attributable to taxable years
beginning after 1986. Under the Code in effect as of this date, interest on the
Bonds is not included in corporate or individual alternative minimum taxable
income as an enumerated item of tax preference.


We advise you that under the Indenture, the interest rate on the Bonds may under
certain circumstances be changed from one method of calculating interest to
another. Such a change in interest rate is subject to, among other things,
receipt by the Trustee of an opinion of Bond Counsel (which may or may not be
this Firm) substantially to the effect that the change from one method of
calculating interest to another will not adversely affect the exclusion of
interest on the Bonds from gross income for federal income tax purposes. Our
opinion expressed in the preceding paragraph speaks only as of this date, and
should not be interpreted or construed to express or imply any opinion
concerning the effect of any change in the method of calculating interest on the
exclusion of interest on the Bonds from gross income for federal income tax
purposes. The availability of such an opinion will depend upon the facts and law
existing at the time the opinion is sought.


8.           Under present Virginia law, interest on the Bonds is exempt from
income taxation by the Commonwealth of Virginia and any of its political
subdivisions.

 
A-3

--------------------------------------------------------------------------------

 

Our services as Bond Counsel to the Issuer have been limited to rendering the
foregoing opinions based on our review of such legal proceedings as we deem
necessary to approve the validity of the Bonds and the tax-exempt status of the
interest on them. We have not examined any documents or other information
concerning the business or financial resources of the Issuer, Company or the
Guarantor and we express no opinion as to the accuracy or completeness of any
information with respect to the Issuer, the Company or the Guarantor that may
have been relied upon by the owners of the Bonds in making their decision to
purchase the Bonds.


Very truly yours,

 
A-4

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF SUPPLEMENTAL
OPINION OF BOND COUNSEL




[McGuireWoods LLP]


[Date of Closing]


Banc Of America Securities LLC
Atlanta, Georgia




$43,160,000
Peninsula Ports Authority of Virginia
Coal Terminal Revenue Refunding Bonds
(Dominion Terminal Associates Project—Brink’s Issue)
Series 2003


Ladies and Gentlemen:


We have delivered to you a copy of our executed approving opinion as Bond
Counsel, dated this date, rendered in connection with the issuance by the
Peninsula Ports Authority of Virginia (the “Issuer”) of its Coal Terminal
Revenue Refunding Bonds (Dominion Terminal Associates Project—Brink’s Issue),
Series 2003 (the “Bonds”), in an aggregate principal amount of $43,160,000. The
Bonds have been issued pursuant to the terms of an Indenture of Trust, dated as
of September 1, 2003 (the “Indenture”), between the Issuer and Wachovia Bank,
National Association, as trustee (the “Trustee”). Unless otherwise indicated,
the capitalized terms used in this opinion have the meanings set forth in
Article I of the Indenture.


This letter will confirm that you may rely on our approving opinion as if it
were addressed to you.


At your request, we have reviewed, in addition to the proceedings and other
papers described in the approving opinion, the following:


(a)           The Bond Purchase Agreement, dated September 17, 2003, between you
and the Issuer (the “Bond Purchase Agreement”);


(b)           The Official Statement, dated September 17, 2003, relating to the
Bonds (the “Official Statement”).


Based on the foregoing and upon such other information and papers as we consider
necessary for the purposes of rendering this opinion, we are of the opinion
that:

 
B-1

--------------------------------------------------------------------------------

 

1.           The Bond Purchase Agreement has been duly authorized, executed, and
delivered by the Issuer and, assuming its due authorization, execution, and
delivery by you, constitutes a valid and binding agreement of the Issuer,
enforceable against the Issuer in accordance with its terms. The enforceability
of the obligations of the parties under the Bond Purchase Agreement may be
limited by the provisions of applicable bankruptcy, insolvency, reorganization,
moratorium, and similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights. Such obligations are also
subject to usual equitable principles, which may limit specific enforcement of
certain remedies. Certain indemnity and contribution provisions relating to
liabilities under federal and state securities laws may be limited by applicable
law.


2.           The Official Statement has been duly authorized, executed and
delivered by the Issuer.


3.           The offering, sale, and delivery of the Bonds do not require the
registration of the Bonds under the Securities Act of 1933, as amended, and do
not require the qualification of an indenture under the Trust Indenture Act of
1939, as amended. No opinion is expressed with respect to the necessity of the
registration of the Bonds under the “Blue Sky” or securities laws or any state,
territory, or possession of the United States or of the District of Columbia.


4.           In our capacity as Bond Counsel, we have participated in the
preparation of, and have reviewed those portions of the Official Statement
contained under the captions “The Bonds,” “The Brink’s Guaranty,” “The Loan
Agreement,” “The Indenture” and “Tax Exemption.” The statements under such
captions are true and correct or, insofar as such statements constitute a
summary of the provisions of the documents referred to, are accurate summaries
of the matters set forth and fairly present the information purported to be
shown.


Very truly yours,

 
B-2

--------------------------------------------------------------------------------

 

Exhibit C


FORM OF OPINION OF
COUNSEL FOR ISSUER




[Kaufman & Canoles, P.C.]


[Date of Closing]


Banc of America Securities LLC
Atlanta, Georgia


Wachovia Bank, National Association
Richmond, Virginia


McGuireWoods LLP
McLean, Virginia


$43,160,000
Peninsula Ports Authority of Virginia
Coal Terminal Revenue Refunding Bonds
(Dominion Terminal Associates Project—Brink’s Issue)
Series 2003


Ladies and Gentlemen:


We have served as counsel to Peninsula Ports Authority of Virginia (the
“Authority”) in connection with the issuance and sale by the Authority of its
Coal Terminal Revenue Refunding Bonds (Dominion Terminal Associates
Project—Brink’s Issue), Series 2003 (the “Bonds”), in an aggregate principal
amount of $43,160,000. The Bonds have been issued pursuant to the terms of an
Indenture of Trust, dated as of September 1, 2003 (the “Indenture”), between the
Authority and Wachovia Bank, National Association, as trustee (the “Trustee”).
Unless otherwise indicated, the capitalized terms used in this opinion have the
meanings set forth in Article I of the Indenture.


In connection with this opinion, we have examined:


1.           Chapter 46 of the Virginia Acts of Assembly of 1952, as amended
(the “Act”).


2.           An ordinance adopted by the Councils of the Cities of Newport News,
Virginia, and Hampton, Virginia, on February 24, 1959, and March 11, 1959,
respectively, creating the Authority pursuant to the Act.


3.           A resolution of the City Council of the City of Newport News,
Virginia, adopted August 12, 2003, approving the issuance of the Bonds.

 
C-1

--------------------------------------------------------------------------------

 

4.           Resolutions duly adopted by the Commissioners of the Authority at
public meetings held on August 6, 2003 (the “Authorizing Resolution”) which
authorized the issuance, sale, and delivery of the Bonds and, among other
things, the execution and delivery of the following:


(a)           The Indenture;


(b)           The Loan Agreement;


(c)           The Fifth Amendment and Supplement to Lease;


(d)           The Assignment;


(e)           The Bond Purchase Agreement, dated September 17, 2003 (“Bond
Purchase Agreement”) among the Authority, the Partnership and the Underwriter
named therein;


(f)           The Preliminary Official Statement, dated August 29, 2003 (the
“Preliminary Official Statement”); and


(g)           The Official Statement, dated September 17, 2003 (the “Official
Statement”).


We have also reviewed executed counterparts of the instruments and documents
described in paragraph numbered 4. above (collectively the “Bond Documents”),
executed specimens of the Bonds, and such additional documents, certificates,
and instruments related thereto, as we deem necessary in rendering the opinions
contained herein. As to questions of fact material to our opinion, we have
relied upon representations of the Authority contained in the Bond Documents,
certifications of public officials furnished to us, and certifications by
representatives of the Authority. We have no reason to believe that such
representations and certifications are incomplete or inaccurate. We have assumed
that all signatures on documents and instruments examined by us are genuine, all
documents submitted to us as copies conform to the originals. In addition, we
have assumed, without independent investigation or verification, the due
authorization, execution, and delivery of the documents, instruments, and
agreements by all parties thereto other than the Authority. We have made such
independent investigations as we have deemed necessary or appropriate in order
to render the opinions contained herein.


Based on the foregoing, we are of the opinion on the date hereof that:


1.           The Authority is a body politic and corporate and a political
subdivision of the Commonwealth of Virginia created under the Act and is vested
with the rights and powers conferred upon it under the Act.


2.           The Authority has the requisite power and authority under the Act
to adopt the Authorizing Resolution, issue the Bonds, enter into and perform its
obligations under the Bond Documents to which it is a party, and apply the
proceeds from the issuance of the Bonds as contemplated by the Bond Documents.

 
C-2

--------------------------------------------------------------------------------

 

3.           The Authorizing Resolution has been duly adopted by the Authority
and is in full force and effect on the date hereof in the form adopted, and the
officers of the Authority executing the Bonds and the Bond Documents to which
the Authority is a party have been duly elected and are qualified to hold their
respective officers.


4.           The Bond Documents to which the Authority is a party have been duly
authorized, executed, and delivered by the Authority and, subject to paragraph 7
below, are valid and binding obligations of the Authority enforceable in
accordance with their terms.


5.           The Authority’s right, title, and interest in the Loan Agreement
(except the Authority’s rights to payments under Section 5.2(a) of the Loan
Agreement and certain other Unassigned Rights such as the right to indemnity,
the receipt of notices, and provision for certain consents, acceptances or
approvals) have been duly and legally assigned to the Trustee, and, subject to
paragraph 7 below, such assignment constitutes a valid and binding assignment by
the Authority enforceable against the Authority in accordance with its terms.


6.           The Bonds have been duly authorized, executed, issued, and
delivered by the Authority, constitute valid and binding special, limited
obligations of the Authority, and are enforceable in accordance with their
terms, subject to paragraph 7 below.


7.           The enforceability of the obligations of the Authority under the
Authorizing Resolution, the Bonds, and the Bond Documents to which it is a party
is subject to the provisions of applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally. Such
obligations are also subject to usual equitable principles which may limit the
specific enforcement of certain remedies but which do not affect the validity of
such documents. Certain indemnity provisions of the Bond Documents may be
unenforceable pursuant to court decisions invalidating such indemnity agreements
on grounds of public policy of securities laws.


8.           The adoption, execution and delivery of, and performance by the
Authority of its obligations under the Authorizing Resolution, the Bonds and the
Bond Documents to which it is a party will not violate any provisions of the
rules or procedures of the Authority, the Act, or of any other Virginia law,
and, to the best of our knowledge after due inquiry, will not conflict with or
result in a breach or violation of or constitute a default under any indenture,
mortgage, deed of trust, agreement, or other instrument known to us and to which
the Authority is a party or by which any of its properties are bound, or any
constitutional provision or statute of the Commonwealth of Virginia, or any
rule, regulation, order or decree of any court or governmental agency or body to
which the Authority is subject, or (except as provided in the Fifth Supplemental
Lease and the granting clause of the Indenture) result in the creation or
imposition of any lien, charge, security interest, or encumbrance upon any of
these properties.


9.           To the best of our knowledge after due inquiry, no litigation,
inquiry, or investigation of any kind in or by any judicial court or
governmental agency is pending or threatened against the Authority with respect
to its organization or existence, its authority to adopt the Authorizing
Resolution or to execute or deliver the Bonds or the Bond Documents to which it
is a party, the validity or enforceability of any of such instruments or the
transactions

 
C-3

--------------------------------------------------------------------------------

 

contemplated thereby as the same affect the Authority, the title of the officers
executing such instruments, the membership of the commissioners of the Authority
adopting the Authorizing Resolution, or any authority or proceedings relating to
the execution and delivery of such instruments on behalf of the Authority, and
no such authority or proceedings has been repealed, revoked, rescinded, or
amended.


10.           No additional or further approval, consent, or authorization or
any governmental or public agency or authority not already obtained is required
by law or by the Authority in connection with the transactions contemplated by
the Bonds and the Bond Documents, except that no opinion is expressed herein
with respect to the applicability of or compliance with any federal or state
securities laws.


11.           The Authority has duly authorized, executed and delivered the
Preliminary Official Statement and the Official Statement and has authorized the
use and distribution thereof by the Underwriter.


12.           The Authority has not been notified or any listing or proposed
listing by the Internal Revenue Service to the effect that the Authority is a
bond issuer whose arbitrage certifications may not be relied upon.


13.           Nothing has come to our attention which would give us reason to
believe that, with respect to the Authority only under the heading entitled “THE
ISSUER,” the Preliminary Official Statement or the Official Statement contains
an untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.


Our services as counsel to the Authority have been limited to rendering the
foregoing opinion based upon our review of such legal proceedings as we deem
necessary to make the statements contained in this opinion. We have not examined
any documents or other information concerning the business or financial
resources of the Partnership, and, we express no opinion as to the accuracy of
completeness of any information with respect to the Partnership which may have
been relied upon by the owners or purchasers of the Bonds in making their
decision to purchase the Bonds.


Notwithstanding anything herein to the contrary, we express no opinion as the
status of the interest on the Bonds for federal income, state income, or other
tax purposes, or as to the requirements of or compliance with any federal, state
or other securities laws; nor do we express any opinion as to the title to
properties of the Authority, or the priority of any liens or encumbrances
granted or created in connection therewith.


Very truly yours,

 
C-4

--------------------------------------------------------------------------------

 

Exhibit D


FORM OF OPINION OF
COUNSEL FOR THE PARTNERSHIP


[McGuireWoods LLP]


[Date of Closing]


Peninsula Ports Authority of Virginia
Hampton, Virginia


Banc of America Securities LLC
Atlanta, Georgia




$43,160,000
Peninsula Ports Authority of Virginia
Coal Terminal Revenue Refunding Bonds
(Dominion Terminal Associates Project—Brink’s Issue)
Series 2003


Ladies and Gentlemen:


We have served as counsel to Dominion Terminal Associates, a Virginia general
partnership (the “Partnership”), in connection with the issuance by the
Peninsula Ports Authority of Virginia (the “Issuer”) of its Coal Terminal
Revenue Refunding Bonds (Dominion Terminal Associates Project—Brink’s Issue),
Series 2003 (the “Bonds”), in an aggregate principal amount of $43,160,000. The
Bonds have been issued pursuant to the terms of an Indenture of Trust, dated as
of September 1, 2003 (the “Indenture”), between the Issuer and Wachovia Bank,
National Association, as trustee (the “Trustee”). Unless otherwise indicated,
capitalized terms used in this opinion have the meanings as set forth in Article
I of the Indenture.


The Partnership is organized pursuant to the Second Amended and Restated
Consortium Agreement, dated as of July 1, 1987, as amended (the “Consortium
Agreement”), among Ashland Terminal, Inc., Coal-Mac, Inc., James River Coal
Terminal Company, Peabody Terminals, Inc., Pittston Coal Terminal Corporation,
and Westmoreland Terminal Company.


The Bonds have been sold to Banc of America Securities LLC (the “Underwriter”)
pursuant to the terms of a Bond Purchase Agreement, dated September 17, 2003,
(the “Bond Purchase Agreement”) among the Issuer, the Partnership and the
Underwriter. The Bonds have been offered for sale pursuant to an Official
Statement, dated September 17, 2003 (the “Official Statement”).


In our capacity as counsel to the Partnership, we have reviewed such documents,
certificates, and instruments as we deem necessary to render this opinion. As to
questions of fact

 
D-1

--------------------------------------------------------------------------------

 

material to these opinions, we have relied upon representations of the parties
contained in the Operative Documents (as hereinafter defined), certificates of
public officials furnished to us, and certificates of representatives of the
Partnership and other parties delivered to us in connection with this financing.
We have assumed that all signatures on documents, certificates, and instruments
submitted to us are genuine, and all documents, certificates, and instruments
submitted to us as originals are authentic, and all documents, certificates, and
instruments submitted to us as copies conform to the originals. In addition we
have assumed that all documents, certificates and instruments relating to this
financing have been duly authorized, executed, and delivered by all parties
other than the Partnership, and we have further assumed the due organization,
existence, and powers of such parties other than the Partnership. We are not,
and do not purport to be, qualified as attorneys of any state other than
Virginia, and we do not express any opinion on the basis of the laws of any
state other than Virginia. Insofar as the opinions expressed relate to matters
governed by the laws of states other than Virginia, we have assumed for the
purpose of these opinions that the laws of such state are the same as the laws
of Virginia.


Based on the foregoing and subject to the qualifications and assumptions set
forth, it is our opinion that:


1.           The Partnership is duly organized and validly existing as a
partnership under the laws of Virginia and has all the requisite power and
authority under the Consortium Agreement and the laws of Virginia to own its
properties and conduct its business as described in the Official Statement, to
execute and deliver and perform its obligations under the Bond Purchase
Agreement, the Fifth Supplemental Lease, the Loan Agreement, the Throughput
Agreement, and the Assignment (collectively, the “Partnership Documents”) and to
approve the distribution of the Preliminary Official Statement and the Official
Statement.


2.           The Partnership Documents have been duly authorized by all
necessary action on the part of the Partnership, have been duly executed and
delivered by the Partnership, are the valid and binding obligations of the
Partnership, and are enforceable against the Partnership in accordance with
their respective terms.


3.           The form of the Bonds and the Indenture and the distribution of the
Preliminary Official Statement and the Official Statements have been approved by
all necessary action on the part of the Partnership.


4.           The issuance, sale, and delivery of the Bonds and the execution,
delivery, and performance by the Partnership of the Partnership Documents will
not conflict with or result in a breach or violation of any of the provisions
of, or constitute a default under, or, except as contemplated by the Assignment,
result in the creation or imposition of any lien, charge, or other security
interest on any of the properties of the Partnership pursuant to the provisions
of (i) any Federal or Virginia constitutional provision, statute, or ordinance
applicable to the Partnership, (ii) the Consortium Agreement or any other
governing instrument of the Partnership, or (iii) to our knowledge after due
inquiry of the Partnership, any indenture, mortgage, deed of trust, agreement,
or instrument to which the Partnership is a party or by which it or any of its
properties is bound, or any license, judgment, decree, or other applicable to
the Partnership or any of its properties.

 
D-2

--------------------------------------------------------------------------------

 



5.           All consents, approvals, or authorizations, if any, of any Federal
or Virginia governmental authority required, on or before the date of this
opinion, on the part of the Partnership in connection with the execution,
delivery, or performance of the Indenture, the Parent Company Guaranty, and the
Partnership Documents (collectively, the “Operative Documents”) have been duly
obtained, and the Partnership has complied with all applicable provisions of
Federal and Virginia law requiring any designation, declaration, filing,
registration, or qualification with any governmental authority in connection
with such execution, delivery, and performance.


6.           To our knowledge after due inquiry of the Partnership, there are no
proceedings pending, threatened against, or affecting the Partnership in any
court or before any governmental authority, arbitration board, or tribunal, that
involve a significant likelihood of an outcome which would materially adversely
affect the transactions contemplated by the Operative Documents, the validity or
enforceability of the Bonds, the Operative Documents, or any agreement or
instrument to which the Partnership is a party used or contemplated for use in
the consummation of the transactions contemplated by the Operative Documents, or
the exclusion of the interest on the Bonds from gross income for purposes of
Federal or Virginia income taxation; provided that in rendering this opinion we
have not made any inquiry of any partner of the Partnership with respect to
proceedings pending, threatened against, or affecting them.


7.           The execution and delivery by the Partnership of the Loan Agreement
does not require the registration of any security of the Partnership under the
Securities Act of 1933 or the qualification of an indenture in respect of any
security of the Partnership under the Trust Indenture Act of 1939.


In connection with the following opinions, with your permission, we have relied
upon a Certificate of Search, dated _______ __, 2003, from the Uniform
Commercial Code Division of the State Corporation Commission of Virginia,
Richmond, Virginia (the “UCC Division”), a copy of which is attached to this
opinion, reflecting the date and time of the search as of _____ p.m. o’clock, on
_______ __, 2003, in the name of the Partnership as debtor. We have examined the
financing statement indices of the UCC Division with respect to financing
statements indexed in the name of the Partnership as debtor from _____ p.m.
o’clock on ________ __, 2003, through ________ __, 2003 at _____ a.m. o’clock.
We have also examined the financing statement indices of the Clerk’s Office of
the Circuit Court of the City of Newport News, Virginia (the “Clerk’s Office”),
with respect to financing statements indexed in the name of the Partnership as
debtor from _______ _, ____, through ________ __, 2003, at _____ a.m. o’clock.


Based on the foregoing and subject to the qualifications and assumptions set
forth, it is our opinion that:


8.           Financing statements with respect to general intangibles assigned
by the Assignment and meeting the requirements of the Uniform Commercial Code of
Virginia were duly filed on ________ ___, 2003, in the UCC Division and on
________ ___, 2003, in the Clerk’s Office, which are the only offices in
Virginia where such filing is required in order to perfect a security interest
in such rights.

 
D-3

--------------------------------------------------------------------------------

 

9.           Based upon the Certificate of Search referred to above and our
examination of the indices as described above, the public records of the UCC
Division and the Clerk’s Office do not disclose as of the dates of such
examination any financing statements in the name of the Partnership as debtor
covering the general intangibles assigned by the Assignment other than those
filed in accordance with paragraph 8.


We would like to point out that under the laws of Virginia, the filing of
financing statements does not assure the perfection or priority of a security
interest in the collateral described in such financing statements, it being
necessary, among other things, that the debtor have rights in the collateral
before a security interest in the collateral will attach and be perfected.
Further, the filing of financing statements or the order of filing may not in
certain instances be determinative of the priority of the security interests.
Examples include, without limitation, certain statutory lien rights such as
liens of mechanics, laborers, and materialmen, purchase money security
interests, and the existence of a prior security interest in the collateral at
the time the security interests created by the Throughput Assignment attached.
Further, in order to continue the effectiveness of the aforementioned financing
statements, continuation statements meeting the requirements of the Uniform
Commercial Code of Virginia must be filed within five years of the date of the
filing of the original financing statements and each continuation statement
pursuant to the requirements of the Uniform Commercial Code of Virginia.


The foregoing opinions are subject to the qualifications that we are not
rendering any opinion with respect to (i) the status of the title to any of the
property included as part of the Project, the accuracy of the description of
such property contained in the Operative Documents or in the Official Statement
or the priority of the lien and security interest of the Assignment; (ii) any
approvals, permits, licenses, consents, authorizations, registrations, or
qualifications which may be required in connection with the construction,
installation, or operation of the Project or which may be required under the
securities or Blue Sky laws of any jurisdiction in connection with the offering
and sale of the Bonds; and (iii) the exclusion of interest on the Bonds from
gross income for purposes of Federal or Virginia taxation. The opinions as to
enforceability are further qualified to the extent enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or similar laws, now or
hereafter in effect, relating to or affecting the enforceability of creditors’
rights, and by general equitable principles, and to the extent that rights to
indemnification and contribution relating to liabilities under federal and state
securities laws may be limited by applicable law. For the purposes of the
opinion set forth in paragraph 7, we have assumed the continuing exemption of
interest on the Bonds from federal income taxation.


As counsel to the Partnership, we have participated in various conferences
relating to the transactions contemplated by the Bond Purchase Agreement. In all
of these conferences, you and your counsel also participated. At these
conferences, the contents of the Official Statement were discussed and revised.
Since the dates of these conferences, we have inquired of the Management
Committee and the President of the Partnership whether there has been any
material change in the affairs of the Partnership. We have not, however, made
any inquiry of any of the Companies or the Parent Companies in this regard.


Because of the inherent limitation in the independent verification of factual
matters and the preparation of documents like the Official Statement, we are not
passing upon, and do not

 
D-4

--------------------------------------------------------------------------------

 

assume any responsibility for, and make no representation that we have
independently verified, the accuracy, completeness, or fairness of any
statements contained in the Official Statement. However, on the basis of our
participating in the conferences referred to above, we advise you that nothing
has come to our attention that would give us reason to believe that the
information contained in paragraphs 2, 3, 4, 5, and 7 under the heading
‘introductory Statement” in the Official Statement, under the heading “The
Project” in the Official Statement and in Appendix A of the Official Statement,
contain any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading. We
express no view as to any information contained in any parts of the Official
Statement, its Appendices or incorporated in it by reference except as expressly
set forth above.


Very truly yours,

 
D-5

--------------------------------------------------------------------------------

 

Exhibit E


[Letterhead of Fulbright & Jaworski L.L.P.]


[Date of Closing]








Banc of America Securities LLC
Bank of America Plaza Building
600 Peachtree Street, N.E.
Atlanta, Georgia 30308-2265


Re:          $43,160,000 Peninsula Ports Authority of Virginia
Coal Terminal Revenue Refunding Bonds
(Dominion Terminal Associates Project—Brink’s Issue), Series 2003


Ladies and Gentlemen:


We have acted as counsel to you as the Underwriter named in the Bond Purchase
Agreement dated September 17, 2003 (the “Bond Purchase Agreement”) by and among
you, Peninsula Ports Authority of Virginia (the “Issuer”), Dominion Terminal
Associates (the “Partnership”), Pittston Coal Terminal Corporation and The
Brink’s Company (“Brinks”), pursuant to which you have agreed to purchase the
captioned bonds (the “Bonds”). The Bonds are being issued pursuant to Chapter 46
of the Acts of Assembly of 1952 of the Commonwealth of Virginia, as supplemented
and amended, and the Indenture of Trust by and between the Issuer and Wachovia
Bank, National Association, as trustee, dated as of September 1, 2003 (the
“Indenture”). The Bonds are more fully described in the final Official Statement
of the Issuer dated September 17, 2003 (the “Official Statement”).


In rendering this opinion, we have reviewed such records, documents,
certificates and opinions, and made such other investigations of law and facts,
as we have deemed necessary or appropriate.


We understand that with respect to the matters covered by the approving opinion
of McGuireWoods LLP, Bond Counsel to the Issuer (“Bond Counsel”), dated the date
hereof, Bond Counsel has addressed a letter allowing you to rely on such opinion
or has addressed such opinion directly to you.


This opinion is limited to matters governed by the Federal Securities Law of the
United States, and we express no opinion with respect to the applicability or
effect of the laws of any other jurisdiction.


Based on the foregoing, it is our opinion that with respect to the sale of the
Bonds, no security need be registered pursuant to the Securities Act of 1933, as
amended, and no indenture

 
E-1

--------------------------------------------------------------------------------

 

need be qualified pursuant to the Trust Indenture Act of 1939, as amended. In
rendering the opinion contained in the previous sentence, we have assumed,
without independent investigation, that the interest on the Bonds is excludable
from gross income for federal income taxation purposes.


The undertaking of Brink’s contained in the Continuing Disclosure Undertaking,
dated the date hereof, executed by Brink’s to provide continuing disclosure, is
in a form which satisfies the requirements of paragraph (b)(5) of Rule 15c2-12
promulgated by the Securities and Exchange Commission pursuant to the Securities
and Exchange Act of 1934, as amended.


In our capacity as counsel to the Underwriter, we have rendered certain legal
advice and assistance to you in connection with the preparation of the Official
Statement. Rendering such legal advice and assistance involved, among other
things, discussions and inquiries concerning various legal matters, review of
certain records, documents and proceedings, and participation in conferences
with, among others, your representatives and representatives of the Issuer, Bond
Counsel and the Partnership, at which conferences the contents of the Official
Statement and related matters were discussed. On the basis of the information
made available to us in the course of the foregoing (but without having
undertaken to determine or verify independently, or assuming any responsibility
for, the accuracy, completeness or fairness of any of the statements contained
in the Official Statement), no facts have come to our attention which cause us
to believe that the Official Statement as of its date and as of the date hereof
(other than financial, engineering and statistical data contained therein and
other than the statements contained under the caption “THE BONDS - Book-Entry
Only System,” as to all of which we express no view) contained or contains any
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


We are furnishing this opinion to you, as counsel to the Underwriter, pursuant
to the Bond Purchase Agreement, solely for your benefit as Underwriter of the
Bonds. This opinion is rendered in connection with the transaction described
herein, and may not be relied upon by you for any other purpose. This opinion
shall not extend to, and may not be used, circulated, quoted, referred to, or
relied upon by, any other person, firm, corporation or other entity without our
prior written consent. Our engagement with respect to this matter terminates
upon the delivery of this opinion to you at the time of the closing relating to
the Bonds, and we have no obligation to update this opinion.


Very truly yours,







 
E-2

--------------------------------------------------------------------------------

 
